Exhibit 10.23

LOGO [g96427ex10_23logo.jpg]

AT-WILL EMPLOYMENT AGREEMENT

This At-Will Employment Agreement (“Agreement”) is entered on this 1st day of
August of 2004 between Guidance Software, Inc. (“Company”) and Mark E.
Harrington (“Employee”). In consideration of the mutual promises and conditions
contained in this Agreement, the Company and Employee agree as follows:

1. Title and duties. The Company shall employ Employee as and under the title of
Associate General Counsel and Employee accepts that employment. If Employee is a
full-time employee. Employee shall devote substantially all of Employee’s time,
attention, energy, knowledge, and skill solely and exclusively to performing all
duties as Associate General Counsel as assigned or delegated to Employee by the
Company.

2. Compensation and Expenses.

A. Salary. The company will pay to Employee a base salary of $135,000.00 per
year, which shall be payable semi-monthly on a prorated basis and from which the
Company shall withhold and deduct all taxes required by federal and state laws
and any other authorized deductions. The Company will review Employee’s salary
at least annually. The Company may, in its sole discretion, increase Employee’s
salary during Employee’s employment with the Company.

B. Changes by Company. The Company reserves the right to modify, suspend, or
discontinue any and all of the above-mentioned plans, practices, policies and
profit-sharing programs at any time as long as such action is taken generally
with respect to other similarly situated employees of the Company.

3. At-Will Employment. Employee’s employment with the Company is for no
specified term and is at the mutual consent of both Employee and the Company.
Specifically, Employee’s employment will be on an “at will” basis, meaning that
either Employee or the Company may terminate the employment relationship with or
without cause at any time, with or without notice. There are no express or
implied agreements contrary to the foregoing and no one other than the President
of the Company has any authority to enter into an employment agreement for a
specified period of time or to make any agreement that is contrary to the
foregoing. Any such agreement by the President must be in writing and fully
executed by both Employee and the President. As used herein, the term “the
Relationship” refers to the employment relationship between Employee and the
Company; the Relationship terminates upon termination of employment for any
reason.

4. Confidential Information.

A. Non-Disclosure. Employee agrees at all times during the term of their
employment relationship with the Company and thereafter, to hold in strictest
confidence, and not to use, except for the benefit of the Company, or to
disclose to any person, firm, corporation or other entity without written
authorization of the Board of Directors of the Company, any Confidential
Information of the Company which Employee obtains or creates. Employee further
agrees not to make copies of such Confidential Information except as authorized
by the Company, Employee understands that “Confidential Information” means any
Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
suppliers, customer lists and customers (including, but not limited to,
customers of the Company on whom Employee calls or with whom Employee becomes
acquainted during the employment relationship), prices and costs, markets,
software, developments, inventions, laboratory notebooks, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, licenses, finances, budgets or other business information disclosed
to Employee by the Company either directly or indirectly in writing, orally or
by drawings or observation of parts or equipment or created by Employee during
the period of the employment relationship, whether or not during working hours.
Employee understands that “Confidential Information” includes, but is not
limited to, information pertaining to any aspects of the Company’s business
which is either information not known by actual or potential competitors of the
Company or is proprietary information of the Company or its customers or
suppliers, whether of a technical nature or otherwise. Employee further
understands that Confidential Information does not include any of the foregoing
items which has become publicly and widely known and made generally available
through no wrongful act of Employee or of others who were under confidentiality
obligations as to the item or items involved.



--------------------------------------------------------------------------------

B. Third Party Information. Employee recognizes that the Company has received
and in the future will receive confidential or proprietary information from
third parties subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Employee agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out Employee’s
work for the Company consistent with the Company’s agreement with such third
party.

5. Inventions

A. Inventions Retained and Licensed. Employee has attached hereto, as Exhibit A,
a list describing with particularity all inventions, original works of
authorship, developments, improvements, and trade secrets which were made by
Employee prior to the commencement of the employment relationship (collectively
referred to as “Prior Inventions”), which belong solely to Employee or belong to
Employee jointly with another, which relate in any way to any of the Company’s
proposed businesses, products or research and development, and which are not
assigned to the Company hereunder; or, if no such list is attached. Employee
represents that there are no such Prior Inventions. If, in the course of
Employee’s Relationship with the Company. Employee incorporates into a Company
product, process or machine a Prior Invention owned by Employee or in which
Employee has an interest, the Company is hereby granted and shall have a
non-exclusive, royalty-free, irrevocable, perpetual, worldwide license (with the
right to sublicense) to make, have made, copy, modify, make derivative works of,
use, sell and otherwise distribute such Prior Invention as part of or in
connection with such product, process or machine.

B. Assignment of Inventions. Employee agrees that Employee will promptly make
full written disclosure to the Company, will hold in trust for the sole right
and benefit of the Company, and hereby assign to the Company, or its designee,
all Employee’s rights, title and interest throughout the world in and to any and
all inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which Employee may solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice, during the period of time in which Employee is employed by the
Company (collectively referred to as “Inventions”), except as provided in
Section 5(e) below. Employee further acknowledges that all inventions, original
works of authorship, developments, concepts, know-how, improvements or trade
secrets which are made by Employee (solely or jointly with others) within the
scope of and during the period of Employee’s employment relationship with the
Company are “works made for hire” (to the greatest extent permitted by
applicable law) and are compensated by Employee’s salary, unless regulated
otherwise by the mandatory law of the state of California.

C. Maintenance of Records. Employee agrees to keep and maintain adequate and
current written records of all Inventions made by Employee (solely or jointly
with others) during the term of Employee’s employment relationship with the
Company. The records may be in the form of notes, sketches, drawings, flow
charts, electronic data or recordings, laboratory notebooks, and any other
format. The records will be available to and remain the sole property of the
Company at all times. Employee agrees not to remove such records from the
Company’s place of business except as expressly permitted by Company policy
which may, from time to time, be revised at the sole election of the Company for
the purpose of furthering the Company’s business.

D. Patent and Copyright Rights. Employee agrees to assist the Company, at the
Company’s expense, in every proper way to secure the Company’s rights in the
Inventions and any copyrights, patents, trademarks, mask work rights, moral
rights, or other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments
which the Company shall deem necessary in order to apply for. obtain, maintain
and transfer such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. Employee further
agrees that Employee’s obligation to execute or cause to be executed, when it is
in Employee’s power to do so, any such instrument or papers shall continue after
the termination of this Agreement until the expiration of the last such
intellectual property right to expire in any country of the world. If the
Company is unable because of Employee’s



--------------------------------------------------------------------------------

mental or physical incapacity or unavailability or for any other reason to
secure Employee’s signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Inventions
or original works of authorship assigned to the Company as above, then Employee
hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as my agent and attorney in fact, to act for and in
Employee’s behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the application for prosecution,
issuance, maintenance or transfer of letters patent or copyright registrations
thereon with the same legal force and effect as if originally executed by
Employee. Employee hereby waives and irrevocably quitclaims to the Company any
and all claims, of any nature whatsoever, which Employee now or hereafter have
for infringement of any and all proprietary rights assigned to the Company.

E. Exception to Assignments. Employee understands that the provisions of this
Agreement requiring assignment of Inventions to the Company do not apply to any
invention which qualifies fully under the provisions of California Labor Code
Section 2870 (attached hereto as Exhibit B). Employee will advise the Company
promptly in writing of any inventions that Employee believes meet such
provisions and are not otherwise disclosed on Exhibit A.

F. Previous Obligations. Employee represents and warrants to the Company that
Employee has no obligations to any previous employer that would interfere with
or be infringed by the Company’s exclusive ownership rights in and to the
Inventions as described above.

6. Returning Company Documents. Employee agrees that, at the time of termination
of Employee’s employment relationship with the Company. Employee will deliver to
the Company (and will not keep in Employee’s possession, recreate or deliver to
anyone else) any and all devices, records, data, notes, reports, proposals,
lists, correspondence, specifications, drawings, blueprints, sketches,
laboratory notebooks, materials, flow charts, equipment, other documents or
property, or reproductions of any aforementioned items developed by Employee
pursuant to the employment relationship or otherwise belonging to the Company,
its successors or assigns. Employee further agrees that to any property situated
on the Company’s premises and owned by the Company, including disks and other
storage media, filing cabinets or other work areas, is subject to inspection by
Company personnel at any time with or without notice. In the event of the
termination of the employment relationship. Employee agrees to sign and deliver
the “Termination Certification” attached hereto as Exhibit C.

7. Covenant Not to Compete. The Company and Employee acknowledge that Employee’s
willingness to enter into this Agreement and to continue as an employee of the
Company constitutes a material inducement. The Parties further acknowledge that
Employee’s performance of all terms of this Agreement is necessary to protect
Company’s legitimate business interests. Employee agrees that, during the
continuance of this Agreement Employee will not, on the behalf of Employee or
any other person or business entity, directly or indirectly, engage in any
business or activity competitive with the business activities of Company as they
are now undertaken by Company.

8. Solicitation of Employees, Consultants and Other Parties. Employee agrees
that during the term of his or her Relationship with the Company, and for a
period of twenty-four (24) months immediately following the termination of his
or her Relationship with the Company for any reason, whether with or without
cause, he or she shall not either directly or indirectly solicit, induce,
recruit or encourage any of the Company’s employees or consultants to terminate
their relationship with the Company, or take away such employees or consultants,
or attempt to solicit, induce, recruit, encourage or take away employees or
consultants of the Company, either for himself or herself or for any other
person or entity. Further, for a period of twenty-four (24) months following
termination of Employee’s Relationship with the Company for any reason, with or
without cause. Employee agrees that he or she shall not solicit any licensor to
or customer of the Company or licensee of the Company’s products, in each case,
that are known to Employee, with respect to any business, products or services
that are competitive to the products or services offered by the Company or under
development as of the date of termination of Employee’s Relationship with the
Company.

9. Arbitration.

a. All claims, disputes, controversies, or disagreements of any kind whatsoever
(“Claims”), including any claim arising out of or in connection with Employee’s
employment or the termination of Employee’s employment, that may arise between
Employee and the Company, including any Claims that may arise between Employee
and the



--------------------------------------------------------------------------------

Company’s officers, directors, employees, or agents in their capacity as such,
shall be submitted to final and binding arbitration before the American
Arbitration Association in Los Angeles. California in accordance with the rules
and procedures of the American Arbitration Association then existing.

b. Claims covered by this arbitration provision include, but are not limited to
the following: (1) alleged violations of federal, state, or local constitutions,
statutes, regulations, or ordinances, including, but not limited to
anti-discrimination and harassment laws; (2) allegations of a breach of a
contractual obligation; and (3) alleged violations of public policy.

c. In consideration for and as a material condition of Employee’s employment
with the Company, Employee agrees that final and binding arbitration is the
exclusive means for resolving any Claims arising out of this Agreement and
Employee’s employment. However, this Agreement does not in any way alter the
at-will status of Employee’s employment. This Agreement is a waiver of all
rights Employee may have to a civil court action on any dispute or Claims
arising out of this Agreement and Employee’s employment. Accordingly, only an
arbitrator, not a judge or jury, will decide any such dispute, although the
arbitrator has the authority to award any type of relief that could otherwise be
awarded by a judge or jury.

d. Employee and Company shall each bear their own costs and fees of any such
arbitration.

10. Severability. The provisions of this Agreement are divisible; if any of the
provisions shall be deemed invalid or unenforceable, that provision shall be
deemed limited to the extent necessary to render it valid and enforceable and
the remaining provisions of this Agreement shall continue in full force and
effect without being impaired or invalidated in any way.

11. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by and construed in accordance with the laws of
the State of California.

12. Entire Agreement. This Agreement supersedes all prior agreements,
understandings, and communications between Employee and the Company, whether
written or oral, express or implied, relating to the subject matter of this
Agreement and is intended as a complete and final expression of the terms of the
agreement between Employee and the Company and shall not be changed or subject
to change orally. The parties further agree and acknowledge that neither they
nor anyone acting on their behalf made any inducements, agreements, promises,
nor representations other than those set forth in this Agreement.

13. Amendment. This Agreement may not be altered or amended except in a writing
signed by both parties to this Agreement.

14. Survival. The provisions of this Agreement shall survive the termination of
the Relationship and the assignment of this Agreement by the Company to any
successor in interest or other assignee,

15. ADVICE OF COUNSEL. EMPLOYEE ACKNOWLEDGES THAT, IN, EXECUTING THIS AGREEMENT,
EMPLOYEE HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL
COUNSEL, AND EMPLOYEE HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

   EMPLOYEE     COMPANY: Guidance Software, Inc. Signature:    /s/ Mark
Harrington   Signature:   /s/ Ani Khachatoorian        Print Name:    Mark
Harrington   Print Name:   Ani Khachatoorian             Title:   Employment
Mgr.



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

EXCLUDED FROM SECTION 4

 

Title   Date  

Identifying Number

or Brief Description

 

x No inventions or improvements

¨ Additional Sheets Attached

 

/s/ Mark Harrington

Employee Signature Mark Harrington

 

Print Employee Name

8/1/04

Date



--------------------------------------------------------------------------------

EXHIBIT B

Section 2870 of the California Labor Code is as follows:

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer: or

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.



--------------------------------------------------------------------------------

EXHIBIT C

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to Guidance
Software, Inc., its subsidiaries, affiliates, successors or assigns (together
the “Company”).

I further certify that I have complied with all the terms of the Company’s
At-Will Employment Agreement signed by me, including the reporting of any
inventions and original works of authorship (as defined therein), conceived or
made by me (solely or jointly with others) covered by that agreement.

I further agree that, in compliance with the At-Will Employment Agreement, I
will preserve as confidential all trade secrets, confidential knowledge, data or
other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs, data
bases, other original works of authorship, customer lists, business plans,
financial information or other subject matter pertaining to any business of the
Company or any of its employees, clients, consultants or licensees.

I further agree that for twenty-four (24) months from the date of this
Certificate, I shall not either directly or indirectly solicit, induce, recruit
or encourage any of the Company’s employees or consultants to terminate their
relationship with the Company, or take away such employees or consultants, or
attempt to solicit, induce, recruit, encourage or take away employees or
consultants of the Company, either for myself or for any other person or entity.
Further, for a period of twenty-four (24) months from the date of this
Certificate, I shall not solicit any licensor to or customer of the Company or
licensee of the Company’s products, in each case, that are known to me, with
respect to any business, products or services that are competitive to the
products or services offered by the Company or under development as of the date
of termination of my Relationship with the Company.

SIGN AT TIME OF HIRE TO ACKNOWLEDGES RECEIPT:

I hereby acknowledge that I have read and understand the Termination
Certification (Exhibit C) described above, and that I am in receipt of a copy of
this document.

 

Date:  

8/1/04

           

/s/ Mark Harrington

       Employee Signature       

MARK HARRINGTON

       Print Employee Name